SUMMARY ORDER
Defendants-Appellants H&H Wholesale Services, Inc., Howard Goldman, and Lori Goldman (“H&H”) and Defendants-Appellants Matrix Distributors, Inc., Christopher Benevent, and Seth Grumet (“Matrix”) appeal from a judgment of the United States District Court for the Eastern District of New York (Amon, J.) granting the motion of Plaintiffs-Appel-lees Abbott Laboratories, Abbott Diabetes Care, Inc., and Abbott Diabetes Sales Corporation (“Abbott”) for a preliminary injunction enjoining a majority of the defendants from importing, distributing, or otherwise using in commerce in the United States plaintiffs-appellees’ “FreeStyle” brand blood-glucose test strips intended for international sale. For substantially the reasons that the district court granted the motion, we AFFIRM the judgment of the district court. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
“The district court has wide discretion in determining whether to grant a preliminary injunction,” and we review that decision “only for abuse of discretion.” Grand River Enter. Six Nations, Ltd. v. Pryor, *8481 F.3d 60, 66 (2d Cir.2007) (per curiam) (quoting Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 511 (2d Cir. 2005)). “Such abuse of discretion ‘usually consists of clearly erroneous findings of fact or the application of an incorrect legal standard.’ ” Id. (quoting Nicholson v. Scoppetta, 344 F.3d 154, 165 (2d Cir. 2003)).
The district court may grant a preliminary injunction if the plaintiff has shown (1) a likelihood of success on the merits; (2) a likelihood of “irreparable harm in the absence of preliminary relief’; (3) “that the balance of equities tips in [the plaintiffs] favor”; and (4) “that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008); Am. Civil Liberties Union v. Clapper, 785 F.3d 787, 825 (2d Cir. 2015).
H&H argues that the district court abused its discretion in finding that Abbott was likely to succeed on the merits of its trademark infringement claims brought against H&H. Both H&H and Matrix argue that the district court abused its discretion in finding a likelihood of irreparable harm in the absence of preliminary relief. We find no abuse of discretion in the district court’s thorough and well-reasoned order.'
We have considered all of the defendants-appellants’ arguments on this appeal and we find in them no basis for reversal. Accordingly, we AFFIRM the judgment of the district court.